Citation Nr: 0009627	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-18 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  He served in Vietnam and was awarded the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to service connection for 
a right knee condition and PTSD, and determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back condition.


REMAND

Pursuant to 38 C.F.R. § 19.37 (1999), evidence received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification to the Board 
has been completed) will be referred to the appropriate 
rating or authorization activity for review and disposition.  
If the Statement of the Case was prepared before the receipt 
of the additional evidence, a Supplemental Statement of the 
Case (SSOC) will be furnished the appellant, unless the 
additional evidence duplicates evidence previously of record 
or is irrelevant.  38 C.F.R. § 19.37.  

Any pertinent evidence submitted to the RO and transferred to 
the Board pursuant to 38 C.F.R. § 19.37 must be referred by 
the Board to the RO for review and preparation of a SSOC, 
unless this procedural right is waived by the appellant or 
unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  38 C.F.R. § 20.1304 (c) (1999).

The record reflects that in July 1999, the RO issued a SSOC, 
in which it continued to deny the veteran's claims of 
entitlement to service connection for a right knee condition 
and PTSD.  The RO also continued to find that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for back condition.  
Thereafter, in September 1999, the veteran was examined by a 
private physician pursuant to a VA fee basis agreement.  
During this examination, the physician addressed both the 
veteran's claimed back disorder and his claimed right knee 
disorder.  The report of this examination has since been 
associated with the claims folder.  Additionally, in March 
2000, the veteran submitted a letter from a VA psychologist 
indicating that he had treated the veteran for PTSD symptoms 
resulting from his combat in Vietnam.

The Board finds the above-mentioned evidence to be relevant 
to each of the veteran's claims.  The Board further finds 
that since this evidence was received by the RO and 
associated with the veteran's claims folder, no SSOC has been 
issued by the RO.  Therefore, because the RO has not 
considered this evidence, and because the veteran has not 
submitted a waiver of initial RO consideration pursuant to 
38 C.F.R. § 20.1304, the Board believes that a remand is 
appropriate in order to provide the RO with the opportunity 
to consider this evidence in the first instance.  See 
38 C.F.R. § 19.37.

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action:

The RO should review all of the evidence 
of record, including any evidence that 
has been received since the July 1999 
SSOC was issued.  If, after reviewing 
this evidence, the RO determines that any 
additional development is warranted, the 
RO is free to undertake such development 
as it deems necessary.  Once such 
development has been completed, the RO 
should issue a SSOC.  If the RO's 
decision remains unfavorable, the veteran 
and his representative should be afforded 
time in which to respond.  The veteran's 
claims folder should then be returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




